The Coukt
said that the pauper, though incapable of gaining a settlement in his own right, by reason of mental imbecility, might acquire one derivatively from his father; whose residence being in Wiscasset at the time of passing the statute, his settlement and that of his son were thereby transferred to that place. The bond, they said, could in no view be regarded as supplies furnished by Waldoborough, that town having neither paid money nor suifered damage to obtain it.
Judgment for the defendants.